UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

RONALD SATISH EMRIT, )
Plaintiff, §
v. § Civil Action No. l:l9-cv-00108 (UNA)
GEORGE SOROS, et al., §
Defendants. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff’ s pro se complaint and
motion for leave to proceed in forma pauperis. The Court Will grant the in forma pauperis
motion [2] and the complaint [l] Will be dismissed vvithout prejudice

The instant complaint is substantially similar, if not identical, to another filed by plaintiff
in a recent lawsuit, see Emrit v. Soros, et al., No. l9-cv-()OlOl (UNA) (D.D.C. entered Jan. 18,

2019), and this matter will be dismissed as duplicative

flag O/,:

United Statés Di_stri;;t Jud -\

An Order is issued separately.

Date: January 232 2019

